THE THIRTEENTH COURT OF APPEALS

                                      13-18-00426-CV


                          Velma Ruth Flynn and Plaza Center, LLC
                                            v.
                        Zenia Marroquin and Little Green Apples, Inc.


                                     On appeal from the
                        92nd District Court of Hidalgo County, Texas
                               Trial Cause No. C-0088-18-A


                                        JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.          The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are taxed against the

party incurring same.

      We further order this decision certified below for observance.

April 4, 2019